Exhibit 10.1

 
AMENDMENT TO THE
FPIC INSURANCE GROUP, INC.
AMENDED AND RESTATED DIRECTOR STOCK PLAN


This Amendment to the FPIC Insurance Group, Inc. Amended and Restated Director
Stock Plan (this “Amendment”), dated as of  March 27, 2009, amends the FPIC
Insurance Group, Inc. Amended and Restated Director Stock Plan, originally
effective January 13, 1996, and amended and restated as of April 22, 2005 (the
“Director Stock Plan”).


WHEREAS, pursuant to Section 885(f) of the American Jobs Creation Act of 2004,
Public Law 108-357 (the “Act”), the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), will be applicable to certain
nonqualified deferred compensation plans, as defined in such Section 409A, with
respect to amounts deferred after December 31, 2004; and


WHEREAS, the final Section 409A regulations issued by the United States
Department of the Treasury and the Internal Revenue Service were published to
provide guidance under Section 409A (the “409A Regulations”); and


WHEREAS, FPIC Insurance Group, Inc. (the “Company”) wishes to amend the Director
Stock Plan to clarify certain provisions of the Director Stock Plan to
demonstrate exemption from and compliance with the provisions of the 409A
Regulations; and


WHEREAS, pursuant to Article 12, the Board may, at any time, amend the Director
Stock Plan; and


NOW THEREFORE, the Director Stock Plan is hereby amended as follows:


1.           Section  2.1 (i) of the Director Stock Plan is hereby deleted and
the following section shall be inserted in lieu thereof:


“(i)       “Fair Market Value” means, on or with respect to, any given date:


 
(i)
If the Shares are at the time listed or admitted to trading on any stock
exchange, then the “Fair Market Value” shall be the closing sale prices of the
Shares on the date in question on the principal exchange on which the Shares are
then listed or admitted to trading.  If no reported sale of the Shares takes
place on the date in question on the principal exchange, then the reported
closing asked price of the Shares on such date on the principal exchange shall
be determinative of “Fair Market Value.”



 
(ii)
If the Shares are not at the time listed or admitted to trading on a stock
exchange, the “Fair Market Value” shall be the mean between the lowest reported
bid price and highest reported asked price of the Shares on the date in question
in the over-the-counter market, as such prices are reported by the National
Association of Securities Dealers through their Automated Quotation System for
such date, or in a publication of general circulation selected by the Committee
and regularly reporting the market price of Shares in such market.


 
 

--------------------------------------------------------------------------------

 



 
(iii)
If the Shares are not listed or admitted to trading on any stock exchange or
traded in the over-the-counter market, the “Fair Market Value” shall be as
determined in good faith by the Committee and in compliance with Code Section
409A.”



2.         Section 5.5 is amended by adding the following sentence to the end
thereof:


“Any adjustment made in the number and kind of Shares that may be delivered
under the Plan as set forth in this Section 5.5 shall be made in compliance with
the requirements of Code Section 409A.”


3.         Section 7.1(f) is amended by adding the following phrase to the end
thereof:


“provided that the Committee shall establish such terms and conditions in
compliance with the requirements of Code Section 409A.”


4.         The first sentence of Section 8.3 is amended by deleting said
sentence in its entirety and substituting the following in lieu thereof:


“8.3     An SAR may be granted in tandem with an Option or on a free standing
basis, provided however that any SAR granted in tandem with an Option shall
comply with the requirements of Code Section 409A at the time of such grant.”


5.         The first sentence of Section 8.4 is amended by deleting said
sentence in its entirety and substituting the following sentence in lieu
thereof:


“8.4     Except for SARs adjusted or granted pursuant to Section 5.5 and
replacement SARs granted in connection with a merger, acquisition,
reorganization or similar transaction and in compliance with the requirements of
Code Section 409A, the grant price of an SAR shall equal the Fair Market Value
of a Share on the date of grant of the SAR.”


6.         Section 8.7 is amended by adding the following phrase to the end
thereof:


“provided that such terms and conditions shall be in compliance with the
requirements of Code Section 409A.”


7.         Section 9.3 is amended by deleting said section in its entirety and
substituting the following in lieu thereof:


“9.3     Contingent Stock Awards made pursuant to this Plan shall be subject to
such terms, conditions and restrictions, including without limitation,
substantial risks of forfeitures and transfer restrictions, as shall be
determined by the Committee, provided that such terms, conditions and
restrictions shall be in compliance with the requirements of Code Section 409A.”





2 
 

--------------------------------------------------------------------------------

 

8.         Section 9.5 is amended by deleting said section in its entirety and
substituting the following in lieu thereof:


“9.5     Each Contingent Stock agreement shall set forth the extent to which the
Director shall have the right to receive unvested Contingent Stock following
termination of service as a Director. Such provisions shall be determined in the
sole discretion of the Committee (subject to applicable law), shall be included
in the Contingent Stock agreement entered into with each Director, need not be
uniform among all Shares of Contingent Stock issued pursuant to the Plan and may
reflect distinctions based on the reasons for the termination of service,
provided that the Committee shall exercise such discretion and that all
Contingent Stock agreements entered into with each Director, shall comply with
the requirements of Code Section 409A.”


9.         Section 9.6 is amended by adding the following phrase to the end
thereof:


“and provided that such terms and conditions shall be in compliance with the
requirements of Code Section 409A.”


10.       Section 18.6 is amended by adding the following sentence to the end
thereto:


“ If a Director becomes a “specified employee” within the meaning of Code
Section 409A, any cash or in-kind payments which constitute “deferred
compensation” under Code Section 409A and would otherwise become due under this
Plan during the first six (6) months period after “separation from service” (as
such term is defined in Code 409A) for reasons other than death shall be delayed
and all such delayed payments shall be paid in full in the seventh (7Th) month
after the date of  “separation from service.”


11.       Except as stated above, all other provisions of the Plan remain in
full force and effect.




IN WITNESS WHEREOF, the Company has executed this Amendment on the day and year
first above written.


 

  FPIC INSURANCE GROUP, INC.          
 
By: 
 /s/ T. Malcolm Graham     Title:    General Counsel and Secretary              
   

 
 

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 